Mr. Justice McBride
delivered the opinion of the court.
1, 2. Evidence that there was a black and blue spot on plaintiff’s back the size of the palm of the hand, and that it resulted from the collision, is certainly evidence of an external injury; and the instruction was properly refused. While the evidence as to the probability of a permanent injury is conflicting and of such a nature that reasonable persons might differ as to its value and effect, we are of the opinion that there was some evidence from which a legitimate inference of probable permanent injury could have been inferred. The fact that five months after the injury the pain in plaintiff’s back still continued without sensible abatement, and that she was still unable to perform her household duties, that her weight continued to be 20 pounds less than normal, and her nervous condition was unabated, might justly lead a reasonable man to conclude that the consequences of the injury would continue indefinitely. It is true that physicians and experts called by plaintiff expressed an opinion that, under proper treatment, she might recover; and that experts called by the defense expressed an opinion that she had never received any serious injury. But, as was stated by one physician, the extent of such injuries cannot always be determined by any external examination, and the physician must depend, to a great extent, upon the statement of conditions as detailed by the patient. It follows that, if the physician must rely, to some extent, upon such statement, the jury, if they believe the witness, may do the same.
As remarked by the court in Macon Railway Co. v. Streyer, 128 Ga. 279 (51 S. E. 342), where a similar question arose, “the evidence as to the permanence of the plaintiff’s injuries was by no means strong or convincing, but we cannot say that it was erroneous for the trial judge to give to the jury instructions on the subject of *318damages for permanent injuries. It was in evidence that the plaintiff’s injuries were received nearly a year before the case was tried, that she had suffered continuously since that time, and that her suffering had not ceased or abated. We know of no law which confines the jury to medical expert testimony in considering a case of this kind, nor can we conceive of any reason why they may not draw their own inferences as to the permanence of an injury from the length of time and the seriousness with which it has continued.”
The judgment of the circuit court is affirmed.
Affirmed.